GIERKE, Judge
(dissenting):
I respectfully dissent. There is no question that appellant’s conduct was improper, but justice has been served by his conviction of fraternization and violation of regulations. There is no need to twist the law of attempt to fit the facts of this case.
Appellant was charged with indecent assault, but the military judge found him guilty only of the lesser-included offense of an attempted indecent act. It is important to note that the military judge found appellant not guilty of that portion of the specification alleging that appellant’s acts were “with intent to gratify his sexual desires.” That finding is dispositive of the question of appellant’s intent.
The underlying premise of the majority opinion seems to be that appellant made a “pass” at the young sailor, hoping to engage in illegal sexual activity with him. The majority’s holding appears to have been influenced by appellant’s conviction of an indecent assault on a Marine Corps corporal IV2 years after the incident in question. The problem with this premise is that it is inconsistent with the military judge’s findings. The military judge acquitted appellant of intending what the majority says he intended, i.e., “to gratify his sexual desires.” We do not have the authority to independently review the evidence and overturn the military judge’s finding of not guilty with respect to appellant’s intent.
The only question before us is whether the evidence supports a finding that appellant’s conduct went beyond “mere preparation” and was “a direct movement toward the commission of” an indecent act. Paras. 4b(3) and 4c(2), Part IV, Manual for Courts-Martial, United States, 1984. The conduct must constitute “a substantial step toward commission of the crime” alleged to have been attempted, and the “substantial step must be ... strongly corroborative of the firmness of the [accused’s] criminal intent.” United States v. Byrd, 24 MJ 286, 290 (CMA 1987). In this case the evidence must support a finding that appellant’s conduct was a direct movement toward an unspecified indecent act which, according to the military judge’s findings, was without “intent to gratify his sexual desires.”
The evidence in the light most favorable to the Government was presented through the complaining witness for the charge of indecent assault at issue here. He testified to the following series of events that led to the criminal charge in question. After a staff Christmas party on December 24, 1988, appellant was providing transportation back to the ship and invited another officer and the complaining witness to have dinner with him before returning to the ship. The officer declined, so appellant dropped the officer off and drove the complaining witness to a restaurant.
The witness ordered food and wine, while appellant only ordered wine. They then left to go to a bar. At the bar, they sat together at a small round table and consumed another four or five glasses of wine apiece. Appellant then drove the witness back to the ship and invited him back to his stateroom to finish their discussion about their families.
Once in appellant’s room, appellant turned off the main set of lights, leaving only the lights of a small Christmas tree to illuminate the room. Appellant brought out some more wine and had the victim sit on the couch with him to open one of appellant’s presents. After the witness opened a gift, appellant put his right arm behind the witness on the couch. He then brought his arm back, “and he kind of put it on my [the witness’] shoulder and, like, you know, hugged me.” Then appellant moved his arm to the back of the witness’ neck and “ran his fingers through ... the *134hair on the back of [his] neck.” The witness then got up and left, despite appellant’s urging that he stay. The witness testified that “nothing sexual occurred” and that he did not know whether appellant’s touching was a “sexual advance,” “but [the witness] didn’t want to stay to find out.”
The majority opinion treats appellant’s actions as a direct movement toward the commission of an undetermined indecent act that required an entirely separate and additional overt act that is left to our imagination. See United States v. Church, 32 MJ 70, 71 (CMA 1991) (accused’s conduct must be examined to determine whether her actions constitute “more than mere preparation”). Just like “picking up a stone without any attempt or offer to throw it” is not an attempted battery, see para. 54c(l)(c)(i), Part IV, a hug is not an attempted thigh rubbing and a hair ruffling is not an attempted grab at another’s penis. An “attempted kiss” is not made by a warm handshake with the inferred intent to kiss later but, rather, by making a direct movement toward actually trying to kiss another person. As the majority correctly notes, whether a particular act itself is indecent depends on the circumstances. An attempt to commit an indecent act requires a direct movement toward an articulable act that can be determined to be indecent.
The majority holds, without explanation, that the factfinder was free to conclude: 1) that appellant’s personal touchings were done with the intent to commit an indecent act; and 2) that the touchings also were a substantial step beyond mere preparation toward accomplishing a goal of indecent sexual activity. 38 MJ at 132-33. I believe that this holding is wrong for two reasons. First, the military judge found appellant not guilty of having an “intent to gratify his sexual desires” as to the specific acts in question. In my view, this finding precludes a finding of guilty premised on an intended sexual seduction. Second, I believe the majority holding dangerously broadens the scope and meaning of criminal attempt. Now, a married male officer who under similar circumstances hugged a female subordinate can be subject to charges of (and possible conviction for) attempting to commit an indecent act, sodomy, adultery, or even rape. After all, according to the majority opinion, such actions could be inferred as sexually oriented overtures that the factfinder is free to conclude is an affirmative step toward unlawful sexual activity.
The military judge found that the hug and hair ruffling were not an indecent assault but only an attempted indecent act. The conviction of an attempt necessarily implies that appellant’s conduct stopped short of a consummated indecent act. An indecent act would have required a separate action entirely independent of a hug and hair ruffling. We are forced to guess what the indecent act would have been (keeping in mind that it was specifically found to be without “intent to gratify his sexual desires”), how appellant would have committed it, and when (or whether) it would have taken place. See United States v. Harville, 14 MJ 270, 271 (CMA 1982) (“evidence must not only prove all the elements of the offense; it must also ‘exclude ... any fair and rational hypothesis except that of guilt’ ”). In my view this makes appellant’s hug and hair ruffling a far cry from being “a substantial step ... strongly corroborative of the firmness” of the accused’s intent to commit an indecent act. If one can only speculate concerning what indecent act (if any) appellant was attempting to commit, the Government has not proved that appellant made a direct movement toward committing it.
The complaining witness testified that “nothing sexual occurred.” The touchings that the military judge found not to be indecent in and of themselves at most could be described as mere preparation. Even that requires speculation with respect to what illegal act appellant was preparing to do. That makes this case quite distinguishable from United States v. Schoof 37 MJ 96 (CMA 1993), in which the accused pled guilty to an attempt to commit espionage and admitted that his actions (which *135included theft of classified material and travel toward the Soviet Embassy with intent to sell the stolen material) went beyond mere preparation. Absent evidence of a direct movement toward an act which itself can be determined to be indecent, appellant’s activities do not even reach “the ‘twilight zone’ ... between preparation and substantive step” toward the commission of an indecent act. See 37 MJ at 103. Accordingly, I cannot join in holding that appellant’s acts were legally sufficient to constitute an attempt to commit an indecent act.